| ¶ CALOGERO, Chief Justice,
dissents and assigns reasons.
Retired Judge Walter Kollin was appointed ad hoc in this case following recu-sal of the judges of Criminal District Court for the Parish of Orleans. The appointment by the Court was at the recommendation of Justice Johnson and the undersigned Chief Justice, each of us last elected from the judicial district that includes all or part of Orleans and Jefferson Parishes.1
I would not have made that appointment had I known that the victim has worked as a court reporter for the judges of the 24th Judicial District Court for the Parish of Jefferson, including now-retired Judge Walter Kollin.
I would, therefore, reconsider the appointment, replace Judge Kollin with a judge from outside the Parishes of Orleans and Jefferson, and appoint an ad hoc judge acceptable to the Justices of this Court.
The manner regarding appointment of ad hoc justices and judges is a discretionary matter, fully unrelated to La.Code Civ. Proc. art. 151 and the grounds for recusation of judges!

. This is the procedure generally followed by this Court in assignments ad hoc, i.e., an initial recommendation from the Justice or Justices elected from the particular district.